Title: To John Adams from C. W. F. Dumas, 16 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



La haie 16e. Mars 1782
Monsieur

Voici une petite Cargaison de Lettres, qui m’ont été remises par M. le D. De la Vauguyon pour vous.

J’ai bien reçu l’honorée vôtre du 14, et ferai bon usage du contenu, premierement avec nos amis, et puis avec les autres.
Quant au projet conciliatoire, je puis vous assurer, that the convalescent is not at the Bottom of it. Ceux-mêmes qui l’ont conçu et modifié ne l’ont jamais regardé que comme leur pis aller, au cas qu’il ne leur fût pas possible de faire; et dans ce cas-même ils ont desire, qu’avant d’en faire usage il fût soumis à votre jugement. Ils sont à présent suffisamment instruits que vous ne voulez pas en entendre parler. Au reste on m’avertit de tous côtés, que le Parti Anglomane prépare toutes ses batteries pour former la plus violente opposition à votre admission, par une Résolution de cette Province. Faites valoir dans vos quartiers, Monsieur, comme je fais ici, l’idée d’un Acte de Navigation, par lequel les Ports des Et. Un. pourroient être ouverts aux Frisons seuls, à l’exclusion des Villes d’Hollde qui ne se declareront pas actuellement; en recompense de la Résolution de Frise: car cette opération trancheroit le noeud Gordien qu’on opposeroit, en prétendant qu’une Province seule ne sauroit traiter avec une Puissance étrangere, sans le consentement des autres.
J’ai écrit avant-hier au soir une Lettre par la poste a Mr. Van Berkel, avec priere de vous en communiquer le contenu. J’espere qu’il l’a fait. Vous y aurez vu, que les Mintres des 7 Villes protestantes, sont d’accord ici sur votre sujet, en attendant leurs Instructions; que l’on est sûr d’avance de celles de Dort; et très-probablement de celles de Leide et Rotterdam; j’ajouterai, que la delibération sur votre sujet est renvoyée à Vendredi prochain, afin de laisser le temps aux Villes, et notamment à Amsterdam, d’assembler là-dessus leurs Conseils, et que le succès, bon ou mauvais dépend sur-tout de la vigueur, ou du contraire du Vroedschap (ou Conseil) d’Amstm. Ne vous attendez qu’à de la mauvaise volonté de la part de Mr. R—p. Ayez s’il se peut, un entretien avec Mr. De Marseveen, afin que lui et les autres amis déterminent Mr. Hoofd à l’exertion de tout son crédit et pouvoir.
Il ne s’agit pas seulement de lier la rep. avec nous, qui pourrions peut-être l’abondonner à elle-même, sans tant de conséquence, mais aussi et sur-tout d’achever d’arracher cette rep. d’entre les griffes du Léopard, ce qui importe à nos amis et à toute l’Europe, encore plus qu’à nous; et voilà pourquoi, me dit-on we must not be too rash, if a little longer temporizing can do it.
Dans ce moment l’Ambr. me fait demander de passer chez lui. Je ne fermerai la présente qu’à mon retour, afin de pouvoir y ajouter, S’il y a quelque chose de plus à vous marquer. Mais pour ne plus commettre une incongruité à force d’être pressé, je signerai toujours le respect et l’attachement avec lequel je suis pour toujours, Monsieur Votre très-humble & très obeissant serviteur

Dumas


It may be perhaps worth yr while, Sir, to come hear towards de end of next week, en hear from the ambr, that the C. V. is and will be more yr friend, than you seemed to apprehend he was.

